Citation Nr: 1312493	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  The Veteran requested a hearing before the Board, but subsequently withdrew that request in June 2009.  


FINDING OF FACT

The Veteran's current right knee disorder is not related to service or any incident of service, to include his in-service right knee cellulitis.  


CONCLUSION OF LAW

Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this instance, a February 2007 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim and the Board is not aware of any additional relevant evidence which is available, but has not been obtained.  

In May 2007, VA provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed right knee disorder.  As the May 2007 VA medical examination report was written after an interview with the Veteran, a medical examination, a review of the claims file, and contained specific findings indicating the nature and etiology of the Veteran's right knee disorder, based on all evidence of record, the Board finds this opinion is adequate and, therefore, there is no duty to provide an additional examination or medical opinion for this claim.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1137; 
38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his right knee disorder.  See Davidson v. Shinseki,
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's right knee disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden, at 1481.

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.


Service Connection for a Right Knee Disorder

The Veteran contends that he developed a right knee disorder during service.  Specifically, he contends that he incurred an injury to his right knee while jumping off an anti-personnel carrier in Germany in 1975.  The Veteran contends that his current right knee disorder is related to the in-service injury.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right knee disorder.  

The Board finds that the Veteran has a currently diagnosed right knee disorder.  Specifically, in a May 2007 VA medical examination report, a VA examiner diagnosed the Veteran as having right knee arthralgia, with minimal bony hypertrophic changes and an old, well-healed fracture of the proximal fibula.
Therefore, the Board finds that the Veteran has a current right knee disability.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. 498.  

The Board also finds that the Veteran incurred an in-service right knee disorder, specifically right knee cellulitis, due to an in-service injury.  Reviewing the service treatment records, in a June 1975 service treatment record, the Veteran reported having swelling in his left knee after jumping off a tracked vehicle two weeks prior to examination.  Regarding the right knee, the Veteran indicated that he did not experience any symptomatology at the time of the incident, but that the knee had since become slightly swollen.  The Veteran indicated that he did not experience any blow to the right knee during the fall, but, despite this, the knee had swollen.  He indicated that he currently felt pain in the right knee, even though he had not experienced any the previous day.  He stated that he did not have a history of any other knee injuries in the past.  

Upon physical examination, the June 1975 service examiner noted moderate effusion of the right knee, most pronounced below the patella.  The service examiner stated that there was an area measuring three by three centimeters of induration, warmth, and redness that was painful to palpation.  The service examiner reported finding no ligament or cartilage damage, and noted that a McMurray's test was negative.  The service examiner diagnosed questionable bacterial (gonococcal) arthritis and questionable traumatic effusion, doubtful.  Upon X-ray examination, the service examiner noted that the Veteran's knee was normal.  

In a June 1975 service clinical record, a service examiner noted that the Veteran had been diagnosed as having cellulitis of the right knee.

The Board notes that the subsequent service treatment records contain no notation indicating treatment or diagnosis for right knee disorder symptomatology.  In a January 1976 service discharge medical examination report, a service examiner noted that the Veteran's lower extremities were normal; however, the January 1976 service examiner also indicated that the Veteran had a history of cellulitis.  In a January 1976 report of his own medical history, the Veteran reported currently experiencing or having experienced swollen or painful joints, and indicated that he did not know if he was experiencing or had experienced bone, joint, or other deformity or lameness.  Yet, in the same report of the Veteran's medical history, a service examiner reported that the Veteran was hospitalized in June 1975 for cellulitis of the right knee.  The service examiner did not indicate that the Veteran underwent further treatment for a right knee disorder after June 1975.  Moreover, the service examiner noted that the Veteran's swollen or painful joints were now inactive or insignificant.  In a February 1976 statement of his medical condition, the Veteran stated that there had been no change in his medical condition since his January 1976 service discharge examination.  

From this evidence, the Board finds that the Veteran incurred an in-service right knee disorder, specifically right knee cellulitis, due to an in-service injury.  See id.  

In an earlier June 2008 statement, the Veteran indicated that he experienced right knee disorder symptomatology, specifically pain in his right knee, during the first year after his discharge from service.  Service connection may be granted for certain listed chronic diseases, such as arthritis, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Yet, the Board notes that the Veteran's current right knee disorder, specifically right knee arthralgia with minimal bony hypertrophic changes and an old, well-healed fracture of the proximal fibula, is not a disorder listed chronic disease for which service connection may be presumptively granted under VA regulations.  In a January 2007 VA treatment record and a May 2007 VA medical examination report, respective VA examiners, having reviewed an X-ray report, did not diagnose the Veteran as having arthritis.  In fact, in reviewing the evidence, the January 2007 VA medical examiner specifically found that the Veteran did not have any signs of inflammatory arthritis.   Furthermore, although the VA treatment records included in the claims file note treatment for abdominal pain within the year after the Veteran's service, the post-service treatment records contain no notation indicating complaint, treatment, or diagnosis for any right knee disorder during the year after the Veteran's discharge from service.  In fact, the post-service treatment records contain no notation indicating diagnosis or treatment for a right knee disorder until January 2006, more than 30 years after the Veteran's discharge from service.  Thus, service connection is not warranted on a presumptive basis.  

In a May 2009 statement, the Veteran stated that a right knee disorder, caused by his in-service knee injury, became chronic.  The Veteran specifically stated that he had experienced intermittent right knee symptomatology ever since the in-service incident.  From these statements, the Board notes that the Veteran apparently is attempting to validate his claim for service connection for a right knee disorder under 38 C.F.R. § 3.303(b) by showing that he had chronic right knee disorder symptomatology during service and continuous right knee disorder symptomatology following discharge from service.  Yet, in Walker v. Shinseki, the Federal Circuit recently ruled that the regulations allowing for service connection by a showing of continuity of symptomatology were only affordable to those claiming service connection for specific disorders recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran was not diagnosed with a chronic right knee disorder during service.  Rather, he was diagnosed as having cellulitis.  As noted above, as he was only treated for a right knee disorder (diagnosed as cellulitis) over the course of three weeks in service and the service treatment records indicate that the right knee disorder did not subsequently recur during service, the Board would find the Veteran's argument that he experienced chronic right knee disorder symptomatology during service to be questionable at best.  Moreover, the post-service treatment records contain no notation indicating that the Veteran experienced right knee disorder symptomatology until decades after service.  Therefore, a finding of right knee disorder symptomatology that was either chronic during service or so recurrent as to be considered continuous after service would appear questionable.  Yet, as the Veteran has not been diagnosed as having an arthritic disorder of the right knee or any disorder of the right knee recognized as chronic under 38 C.F.R. § 3.309(a), the Veteran cannot be granted service connection for a right knee disorder based solely on continuity of symptomatology under 38 C.F.R. § 3.303(b).  See id.  

Finally, the Board finds that the Veteran's current right knee disorder is not related to service, to include the Veteran's diagnosed in-service right knee cellulitis.  

Briefly reviewing the post-service treatment records, it appears that in January 2006 the Veteran injured his right ankle when he fell down steps.  See VA treatment record, dated April 9, 2007.  VA treatment records dated in January 2006 show that he also complained of right knee pain at that time, following a fracture of the proximal fibula.  A June 2006 x-ray showed increased osteopenia of the bones of the knee.  The examiner noted that it was difficult to completely exclude the possibility of a small suprapatellar joint effusion.  

In a November 2006 VA treatment record, the Veteran reported experiencing pain and "noise" in the right knee during physical therapy or exercise.  He stated that the right knee was sometimes warm at night, but denied swelling.  The Veteran indicated that he originally hurt the knee during a repeated jumping injury during service.  Upon examination, the VA examiner noted a lack of swelling, and marked multiple creptius points upon flexion and extension.  

In a January 2007 VA X-ray report, a VA examiner noted no identifiable definite or significant degenerative changes of the knee.  The VA examiner further noted no joint effusion or calcified loose bodies in the knee.  The VA examiner reported seeing an old fracture of the proximal tibia that had healed.  The diagnosis was minimal bony hypertrophic changes of the knee.  

In an additional January 2007 VA treatment record, it was noted that the Veteran fell in January 2006 and had right ankle sydesmosis disruption and a right proximal tibia stress fracture.  The ankle was repaired and doing well, but the Veteran now reported experiencing global pain in the right knee, worse at the end of the day.  The VA examiner noted that a physical examination of the knee was normal.  The VA examiner reviewed the X-ray report and noted no recent fracture.  With respect to the right knee, the examiner diagnosed a post-traumatic stress syndrome based on a fracture or a possible chondral injury about which the Veteran had told him.  The VA examiner stated that the X-rays were unremarkable and that he was unsure of the etiology of the Veteran's right knee symptomatology.  The VA examiner noted that the pain was global without any focality.  The VA examiner indicated that all provocative signs and maneuvers were not helping in diagnosing the Veteran.  The VA examiner stated that the Veteran had indicated that the Veteran's right knee disorder symptomatology had been ongoing for the previous six months.    

In an April 2007 VA treatment record, the Veteran reported working as a handyman, performing fairly heavy to moderately heavy physical activities.  The Veteran reported seeking treatment for a sore right shoulder.  The Veteran also indicated that he had pain with squatting and with excessive stair climbing.  The VA examiner noted that the Veteran had previously been treated for a right ankle fracture, related to a fall down a flight of steps.  Upon physical examination of the right knee, the VA examiner noted a definite patellofemoral crepitus on femoral extension with mild degree of patella tenderness.   The VA examiner did not diagnose a specific right knee disorder.  

In May 2007, VA provided the Veteran with a VA medical examination to determine the nature and etiology of his claimed right knee disorder.  In the examination report, the Veteran indicating injuring his right knee in 1975 while stationed in Germany.  He stated that he was on an anti-personnel carrier when he jumped off and injured his right knee.  He stated that he felt a popping and heard a snap when he landed on his feet.  The Veteran stated that his right knee began swelling over the next two days.  On the third day, he was transferred to a hospital where he was treated for six days.  The Veteran stated that he underwent needle aspiration under the patella for fluid effusion, as well as treatment with pain medications and intravenous fluids.  He stated that he was then returned to his unit where he resumed his normal activities.  The Veteran indicated that he did not receive a profile or any restrictions from his duties.  He stated that he experienced intermittent pain in the knee following his discharge from service.  The Veteran reported that he worked in heavy construction about 12 years prior to the examination.  At that time, the Veteran noticed that his right knee would snap out from underneath him.  He indicated that he worked on bridges and got to the point where he could not trust his stability while working on elevated sections of bridges due to his right knee.  He reported experiencing increasing right knee pain over the past several years.  The Veteran stated that he felt a constant ache with no mechanical signs or symptoms.  He reported no constitutional symptoms of arthritis or any deformity, giving way, instability, pain, stiffness, or weakness in the right knee.  

Upon physical examination, the May 2007 VA examiner noted some limitation of flexion of the knee due to pain, and no limitation of extension.  The VA examiner noted no signs of inflammatory arthritis.  The VA examiner found that the Veteran's right knee disorder was manifested by crepitus and painful movement.  After reviewing the January 2007 VA X-ray report, the VA examiner diagnosed arthralgia of the right knee with minimal bony hypertrophic changes and an old, well-healed fracture of the proximal fibula.

Having reviewed the evidence in its entirety, the May 2007 VA examiner opined that the Veteran's current right knee disorder was less likely than not related to service or any incident of service.  In explaining this finding, the VA examiner stated that the Veteran's right knee disorder symptomatology was more consistent with that arising from a disorder related to extraneous activity over an extended period of time.  Specifically, the VA examiner noted that the Veteran's right knee disorder symptomatology appeared more likely to have been caused by the Veteran's long periods of working post-service with heavy equipment and the physical exertion the Veteran placed on the knee joint while building bridges.  As the May 2007 VA examiner reviewed the claims file, interviewed the Veteran, diagnosed the Veteran, and offered an opinion supported by the entirety of the evidence and his own medical knowledge, the Board finds that the May 2007 VA examiner's opinion regarding the etiology of the Veteran's right knee disorder has great probative value in this matter. See Prejean, 13 Vet. App. at 448.  

The Board notes that, in a January 2007 VA treatment record, a VA examiner diagnosed the Veteran as having a post-traumatic stress syndrome based on a fracture or a possible chondral injury about which the Veteran had told him.  The Board notes that this diagnosis does not support the Veteran's claim for service connection, as this diagnosis was based upon the Veteran's history of a post-service injury in January 2006.  The Veteran made no mention of any in-service right knee injury at that time and he indicated that his right knee disorder symptomatology had been ongoing only for the previous six months.  The VA  examiner made the diagnosis of a post-traumatic right knee disorder based upon the post-service fall in January 2006.  

The Board has considered the Veteran's lay statements in this matter.  Specifically, the Board notes that the Veteran wrote in June 2008 and May 2009 lay statements that he believed that his right knee disorder began during service and that it had continued throughout his life.  Again, the Board acknowledges that the Veteran incurred a right knee disorder, specifically cellulitis, during service.  Yet, the post-service treatment records for the entire pendency of the appeal do not contain a current diagnosis of cellulitis.  Therefore, the Board cannot grant service connection for the Veteran's acknowledged in-service incurrence of cellulitis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  Currently, the Veteran has been diagnosed with a different right knee disorder, specifically arthralgia with minimal bony hypertrophic changes.  In the May 2007 VA medical examination report, the VA examiner, having reviewed the evidence, to include the Veteran's own accounts of his post-service employment, essentially determined that the Veteran's current arthralgia disorder was more likely related to the Veteran's post-service employment than his in-service incurrence of cellulitis over three decades prior to examination.  Although the Board has considered the Veteran's statements, suggesting a nexus between his in-service right knee injury and service, the Board finds that the May 2007 VA examiner's opinion, based as it is on a review of the entirety of the evidence and his own medical knowledge, has greater probative value in this matter than the Veteran's lay opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

For the reasons stated above, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


